01213435                 Case MDL No. 3004 Document 1-66789  6 04/07/21 Page 1 of 26
                                                          Filed
                                                                                                                *+,-./
                                              0121ÿ45678597ÿ:;<87ÿ
                                  :=>5?;8@5=ÿA;87BC8@ÿ45678597ÿD2=@ÿE8=@9569;Fÿ
                                :GHGIÿ4J:KLMÿEJNÿ:O2LÿPQÿRQSTU9VUWSXTYUIZ
 +[\[]ÿ_ÿ̀ab\c[\deÿ*fÿ[dÿegÿ                                                   +ed[ÿ}hg[ikÿt~twwtwsÿ
 *]]hc\[iÿdjkÿ-ech]dled[ÿmnic[ÿoenl[gÿp[[g[lÿ                                  mnlbÿ+[qe\ikÿj\[ÿ
 +[qe\ikÿrstutttutttÿ                                                          ednl[ÿjÿanhdkÿyÿ/[l]j\egÿ\ÿ̀/lji`
 ven][kÿwxksyywÿ+h_[l]hdbz/ljin{dÿohe|hghdb                                    ohe|hghdbÿ
                                                                               mnlh]ih{dhj\kÿ+h_[l]hdb
 >=5@75??
 N<66C>>ÿ4C@C6                                                    l[l[][\d[iÿ|bO5CCÿ=67=??ÿ
                                                                                *\iln]ÿec]deuÿ/vÿ
                                                                                ssÿ[]dÿ*ge]eÿ+lh_[ÿ
                                                                                oe[jjiuÿv.ÿxtwwÿ
                                                                                wtzwzwyÿ
                                                                                qehgk
                                                                                ehq[[`ec]dee\iln]ec]de`{jqÿÿ
                                                                                ÿÿÿ
 ÿ̀
 4C?C@=@7
 2@C@7=ÿO
 4C?C@=@7
 2@C@7=ÿ:8;¡ÿ8;7C975;@¢ÿII:
 4C?C@=@7
 :BCV8;@ÿ0121O1ÿG@91
  4=7CÿE5>C P 4;9£C7ÿMC¤7
  t~twwtws sÿv.-/o*¥ÿeceh\]dÿ*ggÿ+[[\ie\d]ÿ¦ÿ}hgh\cÿ[[ÿrÿ~twuÿl[{[hdÿ\nq|[lÿt§szsx§`¨`
               }hg[iÿ|b,n]][ggÿ+[\[]ÿ̀¦*dde{©q[\d]kÿªÿsÿvh_hgÿvj_[lÿa©[[d̈¦ec]deuÿ*hq[[¨ÿ¦}hg[iÿj\
               ~wwtws¨ÿ¦\d[l[ikÿt~twwtws¨
  t~twwtws wÿ/ljj][iÿanqqj\]ÿ̀¦ec]deuÿ*hq[[¨ÿ¦}hg[iÿj\ÿ~wwtws¨ÿ¦\d[l[ikÿt~twwtws¨
  t~twtws yÿve][ÿe]]hc\[iÿdjÿ-ech]dled[ÿmnic[ÿoenl[gÿp[[g[l̀
               vjn\][gÿjlÿgeh\dhÿjlÿd©[ÿl[qj_h\cÿeldbÿh]ÿl[]j\]h|g[ÿjlÿ][l_h\cÿd©[ÿvjqgeh\dÿjl
               jdh{[ÿjÿ,[qj_eguÿanqqj\]ÿe\iÿd©[ÿe]]hc\[iÿnic[«]ÿ]de\ih\cÿjli[l]ÿe\iÿeggÿjd©[lÿ\[
               {e][ÿij{nq[\d]ÿnj\ÿd©[ÿjj]h\cÿeldh[]ÿ̀}jlÿh\jlqedhj\uÿ_h]hdÿ¬­®¯®°±ÿÿ²³ÿ®´®ÿ̄µ¶²
               edÿ©ddk{e\iǹ]{jnld]c̀j_[{{e][j[\h\c`
               ade\ih\cÿjli[l]ÿ{e\ÿ|[ÿij\gjei[iÿljqÿd©[ÿ{jnld«]ÿ[|ÿec[ÿed
               `{e\iǹ]{jnld]c̀j_nic[]ÿ̀·j\ÿl[{[hduÿd©[ÿ]nqqj\]ÿhggÿ|[ÿh]]n[iÿe\iÿl[dnl\[i
               [g[{dlj\h{eggbÿ̀vjn\][gÿh]ÿl[¸nhl[iÿdjÿ][\iÿ{©eq|[l]ÿeÿ{jbÿjÿd©[ÿh\hdhedh\cÿij{nq[\d]
 11119 !"#223$4%2&0540'50()5)45                                                    513
01213435                 Case MDL No. 3004 Document 1-66789  6 04/07/21 Page 2 of 26
                                                          Filed
               *+,-+./0ÿ02ÿ3454ÿ6789:;9<;4ÿ=ÿ->?:@+AB/Cÿ2,@:,ÿDBAAÿE:ÿ-:/0ÿEFÿG20B>:ÿ2HÿIA:>0,2/B>ÿJBAB/C
               9GIJ;ÿDB0?B/ÿ0D2ÿE+-B/:--ÿ@.F-4ÿK2/-:/0LM:>AB/.0B2/ÿ@+:ÿEFÿNL8OLPQP84ÿ9RE>STÿKUV5W
               SW=JJ;ÿ9JBA:@ÿ2/ÿNL6LPQP8;ÿ9I/0:,:@XÿQNLQ6LPQP8;
  QNLQYLPQP8 NÿZ[\]\^_ÿa^bcÿd^[^ecfc[]ÿghicjk_\[eÿlmjcmÿn\]iÿopqÿpc^j_\[cbrÿa^bcÿd^[^ecfc[]
               g]^]cfc[]ÿjkcÿstÿuvwvxyxwzÿZ[\]\^_ÿa^bcÿd^[^ecfc[]ÿa{[|cmc[hcÿbc]ÿ|{mÿuv}vxyxwÿwwryy
               odÿ\[ÿg^[ÿ~m^[h\bh{ÿa{km]m{{fÿÿw]iÿ~_{{mzÿ|^sgÿalqÿgo~~ÿ~\_cjÿ{[
               vvxyxwÿ[]cmcjrÿyvyvxyxw
  QNLQYLPQP8 6ÿS+RR2/-ÿ--+:@ÿ.-ÿ02ÿK?:,2/ÿV4S4=4ÿ/>4TÿSF/C:/0.ÿ=TÿSF/C:/0.ÿK,2*ÿ,20:>0B2/Tÿ33K4
               9H.ESTÿKUV5WÿSW=JJ;ÿ9JBA:@ÿ2/ÿNLYLPQP8;ÿ9I/0:,:@XÿQNLQYLPQP8;

                                                     oaqÿgcm\hcÿac[]cm
                                                         m^[b^h]\{[ÿqchc\]
                                                       QNLQ<LPQP8ÿ8QXP8XP
                                 oaq *.0,B>A+HHXN6YOPN8XQa_\c[]ÿa{jcr
                                 {e\[r
                                 pcbhm\]\{[r M2>:0ÿ5:*2,0 g       c^mhi   XP87>7QPN8Y7
                                                                  am\]cm\^r 3
                                 \__^s_c 8                       a{b]r     Q48Q
                                 ^ecbr




 11119 !"#223$4%2&0540'50()5)45                                   313
                 Case
                 Case3:21-cv-02416-LB
                      MDL No. 3004 Document
                                      Document
                                            1-61 Filed
                                                  Filed04/07/21
                                                        04/02/21 Page
                                                                 Page31of
                                                                        of26
                                                                           24



     ANDRUS WAGSTAFF, PC
 1   Aimee H. Wagstaff (SBN 278480)
     David J. Wool (SBN 324124)
 2   Kathryn Forgie (SBN 110404)
 3   7171 W. Alaska Drive
     Lakewood, CO 80226
 4   Tel: (303) 376-6360
     Fax: (303) 376-6361
 5   aimee.wagstaff@andruswagstaff.com
     david.wool@andruswagstaff.com
 6   kathryn.forgie@andruswagstaff.com
 7   Attorneys for Plaintiff
 8
                                 UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
12   RUSSELL DENES,                                       Civil Action No.: 4:21-cv-2416

13               Plaintiff,
      v.                                                  COMPLAINT FOR DAMAGES
14
15   SYNGENTA AG; SYNGENTA CROP            DEMAND FOR JURY TRIAL
     PROTECTION, LLC; CHEVRON U.S.A. INC.;
16   and DOES 1 through 60 inclusive,
17
                 Defendants.
18
19
            Plaintiff RUSSELL DENES (hereinafter referred to as “Plaintiff”), by and through counsel
20
     Aimee H. Wagstaff of ANDRUS WAGSTAFF, PC, alleges upon information and belief and
21
     complains of Defendants Syngenta AG (“SAG”) and Syngenta Crop Protection, LLC
22
     (“SCPLLC”) (together with their predecessors-in-interest, referred to collectively as the “Syngenta
23
     Defendants”); Chevron U.S.A. Inc. (together with its predecessors-in-interest, referred to
24
     collectively as the “Chevron Defendants”); and Does One through Sixty, and states:
25
                                      STATEMENT OF THE CASE
26
            1.       Plaintiff RUSSELL DENES suffers from Parkinson’s disease caused by his
27
     exposure to the herbicide Paraquat.
28


                                           1
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                 Case
                 Case3:21-cv-02416-LB
                      MDL No. 3004 Document
                                      Document
                                            1-61 Filed
                                                  Filed04/07/21
                                                        04/02/21 Page
                                                                 Page42of
                                                                        of26
                                                                           24




 1          2.      Plaintiff RUSSELL DENES is a Missouri resident.
 2          3.      Defendants are companies that since 1964 have manufactured, distributed, licensed,
 3   marketed, and sold Paraquat for use in the United States, including California.
 4          4.      Plaintiff brings this action to recover damages for personal injuries resulting from
 5   exposure to Paraquat manufactured, distributed, and sold by Defendants.
 6          5.      Defendants’ tortious conduct, including their negligent acts and omissions in the
 7   research, testing, design, manufacture, marketing, and sale of Paraquat, caused Plaintiff’s injuries.
 8   At all relevant times, Defendants knew, or in the exercise of reasonable care should have known,
 9   that Paraquat was a highly toxic substance that can cause severe neurological injuries and
10   impairment, and should have taken steps in their research, manufacture, and sale of Paraquat to
11   ensure that people would not be harmed by foreseeable uses of Paraquat.
12                                             JURISDICTION
13          6.      This Court has jurisdiction over Defendants and this action pursuant to 28 U.S.C. §
14   1332 because there is complete diversity of citizenship between Plaintiff and each Defendant.
15   Indeed, Plaintiff is a resident of Missouri; SPLLC is a Delaware limited liability company with its
16   principal place of business in Greensboro, North Carolina (SPLLC is a wholly-owned subsidiary
17   of Defendant SAG); SAG is a foreign corporation with its principal place of business in Basel,
18   Switzerland; and Chevron U.S.A., Inc. is a Pennsylvania corporation with its principal place of
19   business in San Ramon in Contra Costa County, California. Defendants are all either incorporated
20   and/or have their principal place of business outside of the state in which the Plaintiff resides.
21          7.      The amount in controversy between Plaintiff and Defendants exceeds $75,000,
22   exclusive of interest and cost.
23                                                  VENUE
24          8.      Venue is proper within the Northern District of California pursuant to 28 U.S.C. §
25   1391 in that Defendants conduct business here and are subject to personal jurisdiction in this
26   district. Furthermore, Defendants sell, market, and/or distribute Paraquat within the Northern
27   District of California. Also, a substantial part of the acts and/or omissions giving rise to these
28   claims occurred within this District. Chevron U.S.A., Inc. is a corporation organized under the


                                          2
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                  Case
                  Case3:21-cv-02416-LB
                       MDL No. 3004 Document
                                       Document
                                             1-61 Filed
                                                   Filed04/07/21
                                                         04/02/21 Page
                                                                  Page53of
                                                                         of26
                                                                            24




 1   laws of the State of Pennsylvania, with its headquarters and principal place of business in San
 2   Ramon in Contra Costa County, California.
 3          9.       This Court has personal jurisdiction over each of the Defendants in this diversity
 4   case because a state court of California would have such jurisdiction, in that:
 5                   a. Over a period of two (Chevron) to six (Syngenta) decades, each Defendant
 6          and/or its predecessor(s), together with those with whom they were acting in concert,
 7          manufactured Paraquat for use as an active ingredient in Paraquat products, distributed
 8          Paraquat to formulators of Paraquat products, formulated Paraquat products, marketed
 9          Paraquat products to the California agricultural community, and/or distributed Paraquat
10          products, intending that such products regularly would be, and knowing they regularly
11          were, sold and used in the State of California;
12                   b. Plaintiff’s claims against each Defendant arise out of these contacts between the
13          Defendant and/or its predecessor(s), together with those with whom they were acting in
14          concert, with the State of California; and
15                   c. These contacts between each Defendant and/or its predecessors, together with
16          those with whom they were acting in concert, and the State of California, were so regular,
17          frequent, and sustained as to provide fair warning that it might be hauled into court there,
18          such that requiring it to defend this action in the State of California does not offend
19          traditional notions of fair play and substantial justice.
20                                   INTRADISTRICT ASSIGNMENT
21          10.      This action arises from the actions of Defendants – and, in particular, the actions of
22   Defendant Chevron U.S.A., Inc. Defendant Chevron U.S.A., Inc. is a Pennsylvania corporation
23   with its principal place of business in San Ramon in Contra Costa County, California. Pursuant to
24   Local Rule 3-2(c), this claim may be assigned to either the San Francisco Division or the Oakland
25   Division.
26                                                 PARTIES
27          11.      The true names or capacities whether individual, corporate, governmental or
28   associate, of the defendants named herein as Doe are unknown to Plaintiff who therefore sues said


                                           3
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                  Case
                  Case3:21-cv-02416-LB
                       MDL No. 3004 Document
                                       Document
                                             1-61 Filed
                                                   Filed04/07/21
                                                         04/02/21 Page
                                                                  Page64of
                                                                         of26
                                                                            24




 1   defendants by such fictitious names. Plaintiff prays leave to amend this Complaint to show their
 2   true names and capacities and/or bases for liability when the same have been finally determined.
 3          12.      Plaintiff is informed and believes, and upon such information and belief alleges,
 4   that each of the defendants designated herein as Doe is strictly, negligently, or otherwise legally
 5   responsible in some manner for the events and happenings herein referred to, and negligently or
 6   otherwise caused injury and damages proximately thereby to Plaintiff as is hereinafter alleged.
 7          13.      At all times herein mentioned each and every of the Defendants was the agent,
 8   servant, employee, joint venturer, alter ego, successor-in-interest, and predecessor-in-interest of
 9   each of the other, and each was acting within the course and scope of their agency, service, joint
10   venture, alter ego relationship, employment, and corporate interrelationship.
11          14.      U.K. manufacturer Imperial Chemical Industries Ltd. a/k/a Imperial Chemical
12   Industries PLC (“ICI”) first introduced Paraquat to world markets in or about 1962 under the
13   brand name GRAMOXONE®.
14          15.      In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary
15   organized under the laws of the State of Delaware, which was ultimately known as ICI Americas
16   Inc. (“ICI Americas”).
17          16.      Chevron Chemical Company was a corporation organized under the laws of the
18   State of Delaware.
19          17.      Pursuant to distribution and licensing agreements with ICI and ICI Americas,
20   Chevron Chemical Company had exclusive rights to distribute and sell Paraquat in the United
21   States and did in fact manufacture, formulate, distribute, and sell Paraquat in the United States,
22   including in California for use in California, from approximately 1964 until approximately 1986.
23          18.      Chevron U.S.A. Inc. is the successor-in-interest to Chevron Chemical Company.
24          19.      At all relevant times, Chevron Chemical Company acted as the agent of Chevron
25   U.S.A. Inc. in selling and distributing Paraquat in the U.S. At all relevant times, Chevron
26   Chemical Company was acting within the scope of its agency in selling and distributing Paraquat.
27   Chevron U.S.A. Inc. is liable for the acts of its agent.
28


                                           4
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case
                     Case3:21-cv-02416-LB
                          MDL No. 3004 Document
                                          Document
                                                1-61 Filed
                                                      Filed04/07/21
                                                            04/02/21 Page
                                                                     Page75of
                                                                            of26
                                                                               24




 1             20.      From approximately 1964 through approximately 1986, pursuant to distribution
 2   and licensing agreements with Chevron Chemical Company, SAG’s and/or SCPLLC’s
 3   predecessors-in-interest, ICI and ICI Americas, and Does One through Sixty manufactured some
 4   or all of the Paraquat that Chevron Chemical Company distributed and sold in the United States,
 5   including in California for use in California.
 6             21.      From approximately 1964 through approximately 1986, pursuant to distribution
 7   and licensing agreements between and among them, ICI, ICI Americas, Chevron Chemical
 8   Company, and Does One through Sixty acted in concert to register, manufacture, formulate, and
 9   distribute and sell (through Chevron Chemical Company) Paraquat for use in the U.S., including
10   in California for use in California, and their respective successors-in-interest, SAG, SCPLLC, and
11   Chevron U.S.A. Inc., are jointly liable for the resulting injuries alleged herein.
12             22.      After 1986, SCPLLC, Does One through Sixty, and/or their predecessors-in-
13   interest sold and distributed and continue to sell and distribute Paraquat in the United States,
14   including in California for use in California.
15             23.      As a result of mergers and corporate restructuring, SAG is the successor-in-interest
16   to ICI.
17             24.      As a result of mergers and corporate restructuring, SCPLLC is the successor-in-
18   interest to ICI Americas, Inc.
19             25.      Thus, from approximately 1964 through the present, the Syngenta Defendants,
20   Does One through Sixty, or their predecessors-in-interest have manufactured, formulated,
21   distributed, and sold Paraquat for use in the U.S., including in California for use in California.
22
23                                PLAINTIFF’S EXPOSURE TO PARAQUAT
24             26.      At all relevant times, Plaintiff RUSSELL DENES worked in the agricultural
25   business—initially working for a certified herbicide applicator and later working as a certified
26   herbicide applicator—and in this capacity was exposed to Paraquat from the late 1970’s until
27   approximately 2013: (1) when it was mixed, loaded, applied, and/or cleaned; (2) as a result of
28   spray drift (the movement of herbicide spray droplets from the target area to an area where


                                              5
                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                  Case
                  Case3:21-cv-02416-LB
                       MDL No. 3004 Document
                                       Document
                                             1-61 Filed
                                                   Filed04/07/21
                                                         04/02/21 Page
                                                                  Page86of
                                                                         of26
                                                                            24




 1   herbicide application was not intended, typically by wind); and/or (3) as a result of contact with
 2   sprayed plants.
 3          27.        At all relevant times, it was reasonably foreseeable that when Paraquat was used in
 4   the intended or a reasonably foreseeable manner, users of Paraquat and persons nearby would be
 5   exposed to it.
 6          28.        At all relevant times, it was reasonably foreseeable that Paraquat could enter the
 7   human body: (1) through absorption or penetration of the skin, mucous membranes, and other
 8   epithelial tissues (including tissues of the mouth, nose and nasal passages, trachea, and conducting
 9   airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage were present); (2)
10   through the olfactory bulb; (3) through respiration into the lungs; and (4) through ingestion into
11   the digestive tract of small droplets swallowed after entering the mouth, nose, or conducting
12   airways.
13
14                            PARAQUAT CAUSES PARKINSON’S DISEASE
15          29.        At all relevant times, it was reasonably foreseeable that Paraquat that entered a
16   human body could ultimately enter the brain.
17          30.        At all relevant times, it was reasonably foreseeable that Paraquat that entered a
18   human body could induce the misfolding of the alpha synuclein protein.
19          31.        Parkinson’s disease is a progressive neurodegenerative disorder of the brain that
20   affects primarily the motor system-the part of the central nervous system that controls movement.
21          32.        The characteristic symptoms of Parkinson’s disease are its “primary” motor
22   symptoms: resting tremor (shaking movement when the muscles are relaxed), bradykinesia
23   (slowness in voluntary movement and reflexes), rigidity (stiffness and resistance to passive
24   movement), and postural instability (impaired balance).
25          33.        Parkinson’s disease’s primary motor symptoms often result in “secondary” motor
26   symptoms such as freezing of gait; shrinking handwriting; mask-like expression; slurred,
27   monotonous, quiet voice; stooped posture; muscle spasms; impaired coordination; difficulty
28   swallowing; and excess saliva and drooling caused by reduced swallowing movements.


                                             6
                      COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                  Case
                  Case3:21-cv-02416-LB
                       MDL No. 3004 Document
                                       Document
                                             1-61 Filed
                                                   Filed04/07/21
                                                         04/02/21 Page
                                                                  Page97of
                                                                         of26
                                                                            24




 1          34.       Non-motor symptoms-such as loss of or altered sense of smell; constipation; low
 2   blood pressure on rising to stand; sleep disturbances; and depression-are present in most cases of
 3   Parkinson’s disease, often for years before any of the primary motor symptoms appear.
 4          35.       There is currently no cure for Parkinson’s disease; no treatment will stop or reverse
 5   its progression; and the treatments most commonly prescribed for its motor symptoms tend to
 6   become progressively less effective, and to increasingly cause unwelcome side effects, the longer
 7   they are used.
 8          36.       One of the primary pathophysiological hallmarks of Parkinson’s disease is the
 9   selective degeneration and death of dopaminergic neurons (dopamine-producing nerve cells) in a
10   part of the brain called the substantia nigra pars compacta (“SNpc”).
11          37.       Dopamine is a neurotransmitter (a chemical messenger that transmits signals from
12   one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of
13   motor function (among other things).
14          38.       The death of dopaminergic neurons in the SNpc decreases the production of
15   dopamine. Once dopaminergic neurons die, they are not replaced; when enough dopaminergic
16   neurons have died, dopamine production falls below the level the brain requires for proper control
17   of motor function, resulting in the motor symptoms of Parkinson’s disease.
18          39.       The presence of Lewy bodies (insoluble aggregates of a protein called alpha-
19   synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary
20   pathophysiological hallmarks of Parkinson’s disease.
21          40.       Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance
22   in the normal balance between oxidants present in cells and cells’ antioxidant defenses.
23          41.       Scientists who study Parkinson’s disease generally agree that oxidative stress is a
24   major factor in-if not the precipitating cause of-the degeneration and death of dopaminergic
25   neurons in the SNpc and the accumulation of Lewy bodies in the remaining dopaminergic neurons
26   that are the primary pathophysiological hallmarks of the disease.
27          42.       Paraquat is highly toxic to both plants and animals, creating oxidative stress that
28   causes or contributes to cause the degeneration and death of plant or animal cells.


                                             7
                      COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                   Case 3:21-cv-02416-LB
                        MDL No. 3004 Document
                                         Document
                                              1-61 Filed
                                                    Filed04/07/21
                                                          04/02/21 Page
                                                                    Page10
                                                                         8 of 26
                                                                              24




 1           43.      Paraquat creates oxidative stress in the cells of plants and animals because of
 2   “redox properties” that are inherent in its chemical composition and structure: it is a strong
 3   oxidant, and it readily undergoes “redox cycling” in the presence of molecular oxygen, which is
 4   plentiful in living cells.
 5           44.      The redox cycling of Paraquat in living cells interferes with cellular functions that
 6   are necessary to sustain life-with photosynthesis in plant cells, and with cellular respiration in
 7   animal cells. The redox cycling of Paraquat in living cells creates a “reactive oxygen species”
 8   known as superoxide radical, an extremely reactive molecule that can initiate a cascading series of
 9   chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and
10   nucleic acids, molecules that are essential components of the structures and functions of living
11   cells. Because the redox cycling of Paraquat can repeat indefinitely in the conditions typically
12   present in living cells, a single molecule of Paraquat can trigger the production of countless
13   molecules of destructive superoxide radical.
14           45.      Paraquat’s redox properties have been known to science since at least the 1930s.
15           46.      It has been scientifically known since the 1960s that Paraquat (due to its redox
16   properties) is toxic to the cells of plants and animals. The same redox properties that make
17   Paraquat toxic to plant cells and other types of animal cells make it toxic to dopaminergic neurons
18   in humans—that is, Paraquat is a strong oxidant that interferes with the function of, damages, and
19   ultimately kills dopaminergic neurons in the human brain by creating oxidative stress through
20   redox cycling.
21           47.      Paraquat is one of only a handful of toxins that scientists use to produce animal
22   models of Parkinson’s disease, i.e., use in a laboratory to artificially produce the symptoms of
23   Parkinson’s disease in animals.
24           48.      Animal studies involving various routes of exposure have found that Paraquat
25   creates oxidative stress that results in the degeneration and death of dopaminergic neurons in the
26   SNpc, other pathophysiology consistent with that seen in human Parkinson’s disease, and motor
27   deficits and behavioral changes consistent with those commonly seen in human Parkinson’s
28   disease.


                                            8
                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                  Case 3:21-cv-02416-LB
                       MDL No. 3004 Document
                                        Document
                                             1-61 Filed
                                                   Filed04/07/21
                                                         04/02/21 Page
                                                                   Page11
                                                                        9 of 26
                                                                             24




 1          49.      Hundreds of in vitro studies (experiments in a test tube, culture dish, or other
 2   controlled experimental environment) have found that Paraquat creates oxidative stress that results
 3   in the degeneration and death of dopaminergic neurons (and many other types of animal cells).
 4          50.      Epidemiological studies have found that exposure to Paraquat significantly
 5   increases the risk of contracting Parkinson’s disease. A number of studies have found that the risk
 6   of Parkinson’s disease is more than double in populations with occupational exposure to Paraquat
 7   compared to populations without such exposure.
 8          51.      These convergent lines of evidence (toxicology, animal experiments, and
 9   epidemiology) demonstrate that Paraquat exposure generally can cause Parkinson’s disease.
10
11                                      PARAQUAT REGULATION
12          52.      The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. §
13   136 et seq., which regulates the distribution, sale, and use of pesticides within the U.S., requires
14   that pesticides be registered with the U.S. Environmental Protection Agency (“EPA”) prior to their
15   distribution, sale, or use, except as described by FIFRA. 7 U.S.C. 136a(a).
16          53.      The California Food & Agric. Code § D. 7, Ch. 2, which regulates the labeling,
17   distribution, use, and application of pesticides within the State of California, requires that
18   pesticides be registered with the California Department of Pesticide Regulation (“CDPR”) before
19   they are offered for sale in the State of California. Cal. Food & Agric. Code § 12811.
20          54.      Paraquat is a “restricted use pesticide” under federal law, see 40 C.F.R. § 152.175,
21   which means it is “limited to use by or under the direct supervision of a certified applicator,” and
22   is a “restricted material” under California law, see Cal. Code Regs. tit. 3, § 6400(e), which means
23   it cannot be sold, used, or possessed by any person in California without the proper licensing and
24   permitting.
25          55.      As part of the pesticide registration process, the EPA requires, among other things,
26   a variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other
27   potential non-target organisms, and other adverse effects on the environment.
28


                                           9
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page12
                                                                    10of
                                                                       of26
                                                                          24




 1          56.       As a general rule, FIFRA requires registrants, the chemical companies registered to
 2   sell the pesticides, to perform health and safety testing of pesticides. However, FIFRA does not
 3   require the EPA itself to perform health and safety testing of pesticides, and the EPA generally
 4   does not perform such testing.
 5          57.       The EPA registers (or re-registers) a pesticide if it is persuaded, based largely on
 6   studies and data submitted by the registrant, that: (1) its composition is such as to warrant the
 7   proposed claims for it, 7 U.S.C. § 136a(c)(5)(A); (2) its labeling and other material required to be
 8   submitted comply with the requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B); (3) it will perform
 9   its intended function without unreasonable adverse effects on the environment, 7 U.S.C. §
10   136a(c)(5)(C); and (4) when used in accordance with widespread and commonly recognized
11   practice it will not generally cause unreasonable adverse effects on the environment, 7 U.S.C. §
12   136a(c)(5)(D).
13          58.       FIFRA defines “unreasonable adverse effects on the environment” as “any
14   unreasonable risk to man or the environment, taking into account the economic, social, and
15   environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).
16          59.       Under FIFRA, “[a]s long as no cancellation proceedings are in effect registration
17   of a pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply
18   with the registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2). However, FIFRA further
19   provides that “[i]n no event shall registration of an article be construed as a defense for the
20   commission of any offense under [FIFRA].” 7 U.S.C. § 136a(f)(2).
21          60.       The distribution or sale of a pesticide that is misbranded is an offense under
22   FIFRA, which provides in relevant part that “it shall be unlawful for any person in any State to
23   distribute or sell to any person ... any pesticide which is ... misbranded.” 7 U.S.C. § 136j(a)(1)(E).
24   A pesticide is misbranded under FIFRA if, among other things: (1) its labeling bears any
25   statement, design, or graphic representation relative thereto or to its ingredients which is false or
26   misleading in any particular, 7 U.S.C. § 136(q)(1)(A); (2) the labeling accompanying it does not
27   contain directions for use which are necessary for effecting the purpose for which the product is
28   intended and if complied with, together with any requirements imposed under section 136a(d) of


                                         10
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page13
                                                                    11of
                                                                       of26
                                                                          24




 1   this title, are adequate to protect health and the environment, 7 U.S.C. § 136(q)(1)(F); or (3) the
 2   label does not contain a warning or caution statement which may be necessary and if complied
 3   with, together with any requirements imposed under section 136a(d) of this title, is adequate to
 4   protect health and the environment,” 7 U.S.C. § 136(q)(1)(G).
 5          61.     As a result, a pesticide may be misbranded despite an EPA determination that it
 6   met FIFRA’s registration criteria. In other words, notwithstanding its registration, a pesticide is
 7   misbranded if its label contains “false or misleading” statements, has inadequate instructions for
 8   use, or omits warnings or cautionary statements necessary to protect human health. Similarly, a
 9   pesticide may be found to cause unreasonable adverse effects on humans when used according to
10   the approved label despite a determination by the EPA that it would not.
11          62.     Plaintiff does not seek in this action to impose on Defendants any labeling or
12   packaging requirement in addition to or different from those required under FIFRA. Any
13   allegation in this Complaint that a Defendant breached a duty to provide adequate directions for
14   the use of or warnings about Paraquat, breached a duty to provide adequate packaging for
15   Paraquat, concealed, suppressed, or omitted to disclose any material fact about Paraquat, or
16   engaged in any unfair or deceptive practice regarding Paraquat, is intended and should be
17   construed to be consistent with that alleged breach, concealment, suppression, or omission, or
18   unfair or deceptive practice having rendered the Paraquat “misbranded” under FIFRA. However,
19   Plaintiff brings claims and seeks relief in this action only under state law, and does not bring any
20   claims or seek any relief in this action under FIFRA.
21
22                                      Acts of Syngenta Defendants
23          63.     SAG is a foreign corporation organized and existing under the laws of Switzerland,
24   with its principal place of business in Basel, Switzerland. It is a successor by merger or
25   continuation of business to its corporate predecessors, including but not limited to ICI.
26          64.     SCPLLC is a limited liability company organized under the laws of the State of
27   Delaware. It is a successor by merger or continuation of business to its corporate predecessors,
28


                                         11
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page14
                                                                    12of
                                                                       of26
                                                                          24




 1   including but not limited to ICI Americas. SCPLLC is registered with the State of California,
 2   Secretary of State to do business in the State of California.
 3          65.     SCPLLC or its corporate predecessors have sufficient minimum contacts with the
 4   State of California and have purposefully availed themselves of the privileges of conducting
 5   business in the State of California, in that they:
 6                  a. secured and maintained the registration of Paraquat products and other pesticides
 7          with the CDPR to enable themselves and others to manufacture, distribute, sell, and use
 8          these products in the State of California;
 9                  b. marketed, licensed, advertised, distributed, sold, and delivered Paraquat and
10          other pesticides to chemical companies, licensees, distributors, and dealers whom they
11          expected to distribute and sell Paraquat and other pesticides in or for use in the State of
12          California, including the Chevron Defendants and “Syngenta Retailers,” as well as to
13          applicators and farmers in the State of California;
14                  c. employed or utilized sales representatives to market and sell Paraquat and other
15          pesticides in California;
16                  d. maintained several locations throughout the State of California, including in the
17          towns of Sanger, Granite Bay and Roseville;
18                  e. attended meetings of the CDPR’s Pesticide Registration and Evaluation
19          Committee relating to the registration of their pesticides, including Paraquat;
20                  f. sponsored continuing education seminars for the CDPR at various locations in
21          the State of California, including the towns of Oxnard, Seal Beach, Rancho Santa Fe,
22          Somis, Orcutt, Woodland and Pala;
23                  g. utilized California state courts to promote their pesticide business, including
24          filing an action against the CDPR and another pesticide manufacturer for allegedly using
25          Syngenta data to obtain approval of pesticides for others without its consent, see Syngenta
26          Crop Prot., Inc. v. Helliker (2006) 138 Cal.App.4th 1135; and filing an action against the
27          California EPA’s Office of Environmental Health Hazard Assessment challenging the
28          agency’s decision to list its pesticide atrazine as a chemical known to cause reproductive


                                         12
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page15
                                                                    13of
                                                                       of26
                                                                          24




 1          toxicity under Proposition 65, see Syngenta Crop Protection v. OEHHA (Sacramento
 2          Superior Court Case No. 34-2014-800001868); and
 3                  h. performed and funded the testing of pesticides in the State of California.
 4          66.     SCPLLC’s contacts with the State of California are related to or gave rise to this
 5   controversy.
 6          67.     SAG exercises an unusually high degree of control over SCPLLC, such that
 7   SCPLLC is the agent or mere instrumentality of SAG. SCPLLC’s contacts with California are thus
 8   imputed to SAG for purposes of jurisdiction. See City of Greenville, Ill. v. Syngenta Crop Prot.,
 9   Inc., 830 F. Supp. 2d 550 (S.D. Ill. 2011).
10
11                                      Acts of Chevron Defendants
12          68.     Chevron U.S.A., Inc. is a corporation organized under the laws of the State of
13   Pennsylvania, with its headquarters and principal place of business in San Ramon, California.
14          69.     Does One through Sixty are corporate entities which are agents, joint venturers,
15   alter-egos, successors-in-interest, and predecessors-in-interest to Chevron U.S.A., Inc. Does One
16   through Sixty were each acting within the course and scope of their agency, joint venture, alter-
17   ego relationship, and corporate interrelationship. The exact nature, relation, and corporate
18   structure of Does One through Sixty have not yet been finally determined. Plaintiff reserves the
19   right to amend this complaint with corporate allegations when they are finally determined.
20          70.     Jurisdiction is proper over Chevron U.S.A. Inc. because it is a California resident
21   and citizen, maintaining its principal place of business and headquarters in California.
22
23           DEFENDANTS’ TORTIOUS CONDUCT RESULTED IN RUSSELL DENES
24                              DEVELOPING PARKINSON’S DISEASE
25          71.     Plaintiff RUSSELL DENES hereby refers to, incorporates, and re-alleges by this
26   reference as though set forth in full, each and every allegation hereinabove and makes them a part
27   of the following allegations.
28          72.     Plaintiff RUSSELL DENES is a resident and citizen of Jackson County, Missouri.


                                          13
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page16
                                                                    14of
                                                                       of26
                                                                          24




 1          73.     Plaintiff RUSSELL DENES was exposed to Paraquat manufactured and sold by
 2   Defendants.
 3          74.     Plaintiff RUSSELL DENES was in agricultural business until at least 2013.
 4   Initially he was employed by a certified herbicide applicator, for whom he mixed Paraquat,
 5   transferred it into application equipment, sprayed it, and cleaned the equipment. In or around
 6   1983, he himself became a certified herbicide applicator, and continued mixing, transferring, and
 7   spraying Paraquat, as well as cleaning the equipment.
 8          75.     During this time, Plaintiff RUSSELL DENES was in close contact to the Paraquat
 9   that was designed, manufactured, and distributed by Defendants, and each of them. During that
10   time, Plaintiff RUSSELL DENES would also mix, load, spray, and/or clean Paraquat.
11          76.     The Paraquat to which Plaintiff RUSSELL DENES was exposed entered his body
12   through absorption or penetration of the skin, mucous membranes, and other epithelial tissues
13   (including tissues of the mouth, nose and nasal passages, trachea, and conducting airways,
14   particularly where cuts, abrasions, rashes, sores, or other tissue damage are present); and/or 2)
15   through the olfactory bulb; and/or 3) through respiration into the lungs; and/or 4) through
16   ingestion into the digestive tract of small droplets swallowed after entering the mouth, nose, or
17   conducting airways. Once absorbed, the Paraquat entered his bloodstream, attacked his nervous
18   system, and was substantial factor in causing him to suffer Parkinson’s disease.
19          77.     Plaintiff RUSSELL DENES was diagnosed with Parkinson’s disease in or about
20   August 2016.
21          78.     Plaintiff RUSSELL DENES had no reason to suspect the diagnosis was connected
22   to his past Paraquat exposure.
23          79.     Although Plaintiff RUSSELL DENES knew that the Paraquat to which he was
24   exposed was acutely toxic, he had no reason to suspect that chronic, low-dose exposure to
25   Paraquat could cause neurological diseases such as Parkinson’s disease.
26          80.     Plaintiff RUSSELL DENES was never told, either by a medical professional, by
27   media, or by the Defendants, that chronic, low-dose exposure to Paraquat could cause him to
28   suffer Parkinson’s disease.


                                          14
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page17
                                                                    15of
                                                                       of26
                                                                          24




 1          81.     Plaintiff RUSSELL DENES first became aware of Paraquat’s role in causing his
 2   Parkinson’s disease and the wrongful acts of the Defendants that caused or contributed to his
 3   developing Parkinson’s disease within a year of the filing date of this Complaint.
 4          82.     Plaintiff RUSSELL DENES did not discover this earlier because he had no reason
 5   to suspect that his working with Paraquat could cause him to suffer Parkinson’s disease.
 6          83.     Defendants’ acts and omissions were a legal, proximate, and substantial factor in
 7   causing Plaintiff RUSSELL DENES to suffer severe and permanent physical injuries, pain, mental
 8   anguish, and disability, and will continue to do so for the remainder of his life.
 9          84.     By reason of the premises, it became necessary for Plaintiff RUSSELL DENES to
10   incur expenses from medical care and treatment, and related costs and expenses required in the
11   care and treatment of said injuries. Plaintiff RUSSELL DENES’ damages in this respect are
12   presently unascertained as said services are still continuing.
13          85.     By reason of the premises, it will be necessary for Plaintiff RUSSELL DENES to
14   incur future expenses for medical care and treatment, and related costs and expenses required for
15   future care and treatment. Plaintiff’s damages in this respect are presently unascertained as said
16   services are still continuing. Plaintiff prays leave to insert elements of damages in this respect
17   when the same are finally determined.
18          86.     By reason of the premises, Plaintiff RUSSELL DENES has been at times unable to
19   maintain regular employment, incurring special damages in a presently unascertained sum as said
20   loss is still continuing. Plaintiff prays leave to insert elements of damages with regards to past
21   wage loss, future wage loss, and lost earning capacity when the same are finally determined.
22          87.     By reason of the premises, Plaintiff has suffered general (non-economic) damages
23   in a sum in excess of the jurisdictional minimum of this court.
24          88.     By reason of the premises, Plaintiff has suffered special (economic) damages in a
25   sum in excess of the jurisdictional minimum of this court.
26
27
28


                                         15
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                Case
                Case3:21-cv-02416-LB
                     MDL No. 3004 Document
                                     Document
                                           1-61 Filed
                                                 Filed04/07/21
                                                       04/02/21 Page
                                                                Page18
                                                                     16of
                                                                        of26
                                                                           24




 1                                         CAUSES OF ACTION
 2                  COUNT I - STRICT PRODUCTS LIABILITY DESIGN DEFECT
 3           89.     Plaintiff incorporates by reference each allegation set forth in preceding paragraphs
 4   as if fully stated herein.
 5           90.     Defendants are liable to Plaintiff under a products liability theory for marketing a
 6   defectively-designed product, as well as for failing to adequately warn of the risk of severe
 7   neurological injury caused by chronic, low-dose exposure to Paraquat.
 8           91.     At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 9   through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold
10   Paraquat for use in the State of California.
11           92.      At all relevant times and places, the Paraquat that Chevron U.S.A. Inc., the
12   Syngenta Defendants, Does One through Sixty, and their corporate predecessors designed,
13   manufactured, distributed, and sold was used in the intended or a reasonably foreseeable manner.
14           93.     Plaintiff RUSSELL DENES was exposed to Paraquat that Chevron U.S.A. Inc., the
15   Syngenta Defendants, Does One through Sixty, and their corporate predecessors designed,
16   manufactured, distributed, and sold. As a result of that exposure, Paraquat entered Plaintiff
17   RUSSELL DENES’ body causing Plaintiff to develop Parkinson’s disease.
18           94.     The Paraquat that Chevron U.S.A. Inc., the Syngenta Defendants, Does One
19   through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold did
20   not perform as safely as an ordinary consumer would have expected it to perform when used in the
21   intended or a reasonably foreseeable manner, in that:
22                   a. as designed, manufactured, formulated and packaged Paraquat was likely to be
23           inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby
24           while it was being used, or who entered fields or orchards where it had been sprayed (or
25           areas near where it had been sprayed); and
26                   b. when inhaled, ingested, or absorbed into the body, it was likely to cause
27           neurological damage that was both permanent and cumulative, and repeated low-dose
28           exposures were likely to cause neurodegenerative disease, including Parkinson’s disease.


                                          16
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page19
                                                                    17of
                                                                       of26
                                                                          24




 1           95.     Alternatively, Chevron U.S.A. Inc., the Syngenta Defendants, Does One through
 2   Sixty, and their corporate predecessors’ Paraquat products were defectively designed in that the
 3   risk of danger inherent in the challenged design outweighed the benefits of such design,
 4   considering, among other relevant factors, the gravity of the danger posed by the challenged
 5   design, the likelihood that such danger would occur, the mechanical feasibility of a safer
 6   alternative design, the financial cost of an improved design, and the adverse consequences to the
 7   product and to the consumer that would result from an alternative design.
 8           96.     The design defect existed when the Paraquat left Chevron U.S.A. Inc., the Syngenta
 9   Defendants, Does One through Sixty, and their corporate predecessors’ possession and control.
10           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
11   favor for compensatory and punitive damages, together with interest, costs herein incurred,
12   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
13   jury trial on all issues contained herein.
14
15                 COUNT II - STRICT PRODUCTS LIABILITY FAILURE TO WARN
16           97.     Defendants are also liable to Plaintiff under a products liability theory based on
17   their failure to adequately warn of the risks of Paraquat. Plaintiff incorporates by reference each
18   allegation set forth in preceding paragraphs as if fully stated herein.
19           98.     When Chevron U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and
20   their corporate predecessors manufactured and sold the Paraquat to which Plaintiff was exposed, it
21   was known or knowable to Chevron U.S.A. Inc., the Syngenta Defendants, Does One through
22   Sixty, and their corporate predecessors in light of scientific knowledge that was generally accepted
23   in the scientific community that:
24                   a. Paraquat was designed, manufactured, formulated, and packaged such that it was
25           likely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
26           were nearby while it was being used, or who entered fields or orchards where it had been
27           sprayed or areas near where it had been sprayed; and
28


                                          17
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                Case
                Case3:21-cv-02416-LB
                     MDL No. 3004 Document
                                     Document
                                           1-61 Filed
                                                 Filed04/07/21
                                                       04/02/21 Page
                                                                Page20
                                                                     18of
                                                                        of26
                                                                           24




 1                   b. when inhaled, ingested, or absorbed into the body, it was likely cause latent
 2           neurological damage that was both permanent and cumulative, and that repeated, low-dose
 3           exposures were likely to cause neurodegenerative disease, including Parkinson’s disease.
 4           99.     The risk of contracting Parkinson’s disease from chronic, low-dose exposure to
 5   Paraquat presented a substantial danger to users of Paraquat when the product was used in a
 6   reasonably foreseeable manner.
 7           100.    An ordinary consumer would not have recognized the potential risk of permanent,
 8   irreversible neurological damage, including the risk of contracting Parkinson’s disease, from
 9   chronic, low-dose exposure to Paraquat.
10           101.    Chevron U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and their
11   corporate predecessors failed to warn of the potential risk of permanent, irreversible neurological
12   damage from chronic, low-dose exposure to Paraquat, and failed to provide adequate instructions
13   regarding avoidance of these risks.
14           102.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta Defendants,
15   Does One through Sixty, and their corporate predecessors’ marketing a defective product, Plaintiff
16   suffered the injuries described in this Complaint.
17           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
18   favor for compensatory and punitive damages, together with interest, costs herein incurred,
19   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
20   jury trial on all issues contained herein.
21
22                                      COUNT III - NEGLIGENCE
23           103. Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as
24   if fully stated herein.
25           104. At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
26   through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold
27   Paraquat for use in the State of California and throughout the United States.
28


                                          18
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page21
                                                                    19of
                                                                       of26
                                                                          24




 1           105. Plaintiff RUSSELL DENES was exposed to Paraquat that Chevron U.S.A. Inc., the
 2   Syngenta Defendants, Does One through Sixty, and their corporate predecessors manufactured and
 3   sold.
 4           106. The Paraquat to which Plaintiff was exposed was used in the intended or a reasonably
 5   foreseeable manner.
 6           107. At all times relevant to this claim, in researching, designing, manufacturing,
 7   packaging, labeling, distributing, and selling Paraquat, Chevron U.S.A. Inc., the Syngenta
 8   Defendants, Does One through Sixty, and their corporate predecessors owed a duty to exercise
 9   ordinary care for the health and safety of the persons whom it was reasonably foreseeable could be
10   exposed to Paraquat, including Plaintiff RUSSELL DENES.
11           108. When Chevron U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and
12   their corporate predecessors designed, manufactured, packaged, labeled, distributed, and sold the
13   Paraquat to which Plaintiff was exposed, it was reasonably foreseeable that Paraquat:
14                  a. was likely to be inhaled, ingested, and absorbed into the bodies of persons who
15           used it, who were nearby while it was being used, or who entered fields or orchards where
16           it had been sprayed or areas near where it had been sprayed; and
17                  b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
18           were nearby while it was being used, or who entered fields or orchards where it has been
19           sprayed or areas near where it has been sprayed, it was likely to cause neurological damage
20           that was both permanent and cumulative, and repeated exposures were likely to cause
21           neurodegenerative disease, including Parkinson’s disease.
22           109.   In breach of the aforementioned duty to Plaintiff, Chevron U.S.A. Inc., the
23   Syngenta Defendants, Does One through Sixty, and their corporate predecessors negligently:
24                  a. failed to design, manufacture, formulate, and package Paraquat to make it
25           unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
26           were nearby while it was being used, or who entered fields or orchards where it had been
27           sprayed or areas near where it had been sprayed;
28


                                          19
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
              Case
              Case3:21-cv-02416-LB
                   MDL No. 3004 Document
                                   Document
                                         1-61 Filed
                                               Filed04/07/21
                                                     04/02/21 Page
                                                              Page22
                                                                   20of
                                                                      of26
                                                                         24




 1                 b. designed, manufactured, and formulated Paraquat such that it was likely to cause
 2          neurological damage that was both permanent and cumulative, and repeated exposures
 3          were likely to cause clinically significant neurodegenerative disease, including Parkinson’s
 4          disease;
 5                 c. failed to conduct adequate research and testing to determine the extent to which
 6          exposure to Paraquat was likely to occur through inhalation, ingestion, and absorption into
 7          the bodies of persons who used it, who were nearby while it was being used, or who
 8          entered fields or orchards where it had been sprayed or areas near where it had been
 9          sprayed;
10                 d. failed to conduct adequate research and testing to determine the extent to which
11          Paraquat spray drift was likely to occur, including its propensity to drift, the distance it was
12          likely to drift, and the extent to which Paraquat spray droplets were likely to enter the
13          bodies of persons spraying it or other persons nearby during or after spraying;
14                 e. failed to conduct adequate research and testing to determine the extent to which
15          Paraquat was likely to cause or contribute to cause latent neurological damage that was
16          both permanent and cumulative, and the extent to which repeated exposures were likely to
17          cause or contribute to cause clinically significant neurodegenerative disease, including
18          Parkinson’s disease;
19                 f. failed to direct that Paraquat be used in a manner that would have made it
20          unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
21          were nearby while it was being used, or who entered fields or orchards where it had been
22          sprayed or areas near where it had been sprayed; and
23                 g. failed to warn that Paraquat was likely to cause neurological damage that was
24          both permanent and cumulative, and repeated exposures were likely to cause clinically
25          significant neurodegenerative disease, including Parkinson’s disease.
26          110.   Chevron U.S.A. Inc., the Syngenta Defendants, Does One through Sixty, and their
27   corporate predecessors knew or should have known that users would not realize the dangers of
28


                                         20
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                Case
                Case3:21-cv-02416-LB
                     MDL No. 3004 Document
                                     Document
                                           1-61 Filed
                                                 Filed04/07/21
                                                       04/02/21 Page
                                                                Page23
                                                                     21of
                                                                        of26
                                                                           24




 1   exposure to Paraquat and negligently failed to take reasonable steps to prevent the foreseeable risk
 2   of harm from exposure to Paraquat.
 3           111.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta Defendants,
 4   Does One through Sixty, and their corporate predecessors’ negligence, Plaintiff suffered the
 5   injuries described in this Complaint.
 6           112.    Additionally, in the course of designing, manufacturing, packaging, labeling,
 7   distributing, and selling Paraquat, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 8   through Sixty, and their corporate predecessors violated laws, statutes, and regulations, including
 9   but not limited to: sections of Food & Agriculture Code, Division 7, Chapter 2 (Pesticides) and
10   sections of Title 3, California Code of Regulations, Division 6 (Pesticides).
11           113.    Plaintiff was a member of the class of persons that said laws, statutes, and
12   regulations were intended to protect.
13           114.    The violations of said laws, statutes, and regulations by Chevron U.S.A. Inc., the
14   Syngenta Defendants, and Does One through Sixty were also substantial factors in causing
15   Plaintiff’s injuries.
16           115.    The injuries that resulted from the violations by Chevron U.S.A. Inc., the Syngenta
17   Defendants, and Does One through Sixty were the kind of occurrences the laws, statutes, and
18   regulations were designed to protect against.
19           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
20   favor for compensatory and punitive damages, together with interest, costs herein incurred,
21   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
22   jury trial on all issues contained herein.
23
24         COUNT IV - BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
25           116.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs
26   as if fully stated herein.
27           117.    At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
28   through Sixty, and their corporate predecessors engaged in the business of designing,


                                          21
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
               Case
               Case3:21-cv-02416-LB
                    MDL No. 3004 Document
                                    Document
                                          1-61 Filed
                                                Filed04/07/21
                                                      04/02/21 Page
                                                               Page24
                                                                    22of
                                                                       of26
                                                                          24




 1   manufacturing, distributing, and selling Paraquat and other restricted-use pesticides and held
 2   themselves out as having special knowledge or skill regarding Paraquat and other restricted-use
 3   pesticides.
 4           118.    At all relevant times, Chevron U.S.A. Inc., the Syngenta Defendants, Does One
 5   through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold
 6   Paraquat for use in the State of California.
 7           119.    Plaintiff was exposed to Paraquat that Chevron U.S.A. Inc., the Syngenta
 8   Defendants, Does One through Sixty, and their corporate predecessors designed, manufactured,
 9   distributed, and sold.
10           120.    The Paraquat to which Plaintiff RUSSELL DENES was exposed was not fit for the
11   ordinary purposes for which it was used, and in particular:
12                   a. it was designed, manufactured, formulated, and packaged such that it was likely
13           to be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
14           nearby while it was being used, or who entered fields or orchards where it had been
15           sprayed or areas near where it had been sprayed; and
16                   b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
17           were nearby while it was being used, or who entered fields or orchards where it had been
18           sprayed or areas near where it had been sprayed, it was likely to cause neurological
19           damage that was both permanent and cumulative, and repeated exposures were likely to
20           cause neurodegenerative disease, including Parkinson’s disease.
21           121.    As a direct and proximate result of Chevron U.S.A. Inc., the Syngenta Defendants,
22   Does One through Sixty, and their corporate predecessors’ breach of implied warranty, Plaintiff
23   suffered the injuries herein described.
24           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
25   favor for compensatory and punitive damages, together with interest, costs herein incurred,
26   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
27   jury trial on all issues contained herein.
28


                                          22
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                Case
                Case3:21-cv-02416-LB
                     MDL No. 3004 Document
                                     Document
                                           1-61 Filed
                                                 Filed04/07/21
                                                       04/02/21 Page
                                                                Page25
                                                                     23of
                                                                        of26
                                                                           24




 1                                   COUNT V- PUNITIVE DAMAGES
 2           122.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs
 3   as if fully stated herein.
 4           123.    Defendants’ conduct as alleged herein was done with oppression, fraud, and malice.
 5   Defendants were fully aware of the safety risks of Paraquat. Nonetheless, Defendants deliberately
 6   crafted their label, marketing, and promotion to mislead farmers and consumers.
 7           124.    This was not done by accident or through some justifiable negligence. Rather,
 8   Defendants knew that it could turn a profit by convincing the agricultural industry that Paraquat
 9   did not cause Parkinson’s Disease, and that full disclosure of the true risks of Paraquat would limit
10   the amount of money Defendants would make selling Paraquat in California. Defendants’
11   objective was accomplished not only through its misleading labeling, but through a comprehensive
12   scheme of selective fraudulent research and testing, misleading advertising, and deceptive
13   omissions as more fully alleged throughout this pleading. Plaintiff was denied the right to make an
14   informed decision about whether to purchase, use, or be exposed to an herbicide, knowing the full
15   risks attendant to that use. Such conduct was done with conscious disregard of Plaintiff’s rights.
16           125.    There is no indication that Defendants will stop their deceptive and unlawful
17   marketing practices unless they are punished and deterred. Accordingly, Plaintiff requests punitive
18   damages against the Defendants for the harms caused to Plaintiff.
19           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s
20   favor for compensatory and punitive damages, together with interest, costs herein incurred,
21   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a
22   jury trial on all issues contained herein.
23
24                                         PRAYER FOR RELIEF
25           WHEREFORE, Plaintiff requests this Court to enter judgment in Plaintiff’s favor and
26   against the Defendants for:
27               a. actual or compensatory damages in such amount to be determined at trial and as
28                   provided by applicable law;


                                          23
                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
             Case
             Case3:21-cv-02416-LB
                  MDL No. 3004 Document
                                  Document
                                        1-61 Filed
                                              Filed04/07/21
                                                    04/02/21 Page
                                                             Page26
                                                                  24of
                                                                     of26
                                                                        24




 1            b. exemplary and punitive damages sufficient to punish and deter the Defendants and
 2                others from future fraudulent practices;
 3            c. pre-judgment and post-judgment interest;
 4            d. costs including reasonable attorneys’ fees, court costs, and other litigation
 5                expenses; and
 6            e. any other relief the Court may deem just and proper.
 7
 8                                       JURY TRIAL DEMAND
 9         Plaintiff demands a trial by jury on all of the triable issues within this pleading.
10
11
     Dated: April 2, 2021                             Respectfully Submitted,
12
13                                                    /s/Aimee H. Wagstaff
                                                      Aimee H. Wagstaff (SBN 278480)
14                                                    David J. Wool (SBN 324124)
15                                                    Kathryn Forgie (SBN 110404)
                                                      7171 W. Alaska Drive
16                                                    Lakewood, CO 80226
                                                      Tel: (303) 376-6360
17                                                    Fax: (303) 376-6361
18                                                    aimee.wagstaff@andruswagstaff.com
                                                      david.wool@andruswagstaff.com
19                                                    kathryn.forgie@andruswagstaff.com
20
                                                      Counsel for Plaintiff
21
22
23
24
25
26
27
28


                                       24
                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
